 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KARL J. RUSSELL,                                    Case No.: 19cv0108 GPC (BLM)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   T. FOSS, Warden,
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254.
19              FAILURE TO SATISFY THE FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
22   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
23   case without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254. In order to have this case
24   reopened, Petitioner must either pay the filing fee or provide adequate proof of his
25   inability to pay, no later than March 27, 2019.
26   ///
27   ///
28   ///

                                                     1
                                                                                 19cv0108 GPC (BLM)
 1               FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM
 2         Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
 3   Petitioner has failed to allege that his state court conviction or sentence violates the
 4   Constitution of the United States.
 5         Title 28, United States Code, § 2254(a), sets forth the following scope of review for
 6   federal habeas corpus claims:
 7                       The Supreme Court, a Justice thereof, a circuit judge, or a
                  district court shall entertain an application for a writ of habeas
 8
                  corpus in behalf of a person in custody pursuant to the judgment
 9                of a State court only on the ground that he is in custody in
                  violation of the Constitution or laws or treaties of the United
10
                  States.
11
12   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th Cir.
13   1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v. Shimoda,
14   800 F.2d 1463, 1464-65 (9th Cir. 1986). Thus, to present a cognizable federal habeas
15   corpus claim under § 2254, a state prisoner must allege both that he is in custody pursuant
16   to a “judgment of a State court,” and that he is in custody in “violation of the Constitution
17   or laws or treaties of the United States.” See 28 U.S.C. § 2254(a).
18         Here, Petitioner claims that “I failed to understand this case and the lawyer took
19   advantage of this and lied in this case on how the outcome would be.” He further states
20   that he “would like to get this case back into the court for a recall motion and to go
21   forward in a trial or a resentencing.” In no way does Petitioner claim he is “in custody in
22   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254.
23         Accordingly, it appears plain from the Petition that Petitioner is not presently
24   entitled to federal habeas relief because he has stated a cognizable federal claim. See Rule
25   4, 28 U.S.C. foll. § 2254.
26      FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL REMEDIES
27         Additionally, habeas petitioners who wish to challenge either their state court
28   conviction or the length of their confinement in state prison, must first exhaust state

                                                   2
                                                                                 19cv0108 GPC (BLM)
 1   judicial remedies. 28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34
 2   (1987). To exhaust state judicial remedies, a California state prisoner must present the
 3   California Supreme Court with a fair opportunity to rule on the merits of every issue
 4   raised in his or her federal habeas petition. 28 U.S.C. § 2254(b), (c); Granberry, 481
 5   U.S. at 133-34. Moreover, to properly exhaust state court remedies a petitioner must
 6   allege, in state court, how one or more of his or her federal rights have been violated.
 7   The Supreme Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts
 8   are to be given the opportunity to correct alleged violations of prisoners’ federal rights,
 9   they must surely be alerted to the fact that the prisoners are asserting claims under the
10   United States Constitution.” Id. at 365-66 (emphasis added). For example, “[i]f a habeas
11   petitioner wishes to claim that an evidentiary ruling at a state court trial denied him [or
12   her] the due process of law guaranteed by the Fourteenth Amendment, he [or she] must
13   say so, not only in federal court, but in state court.” Id. at 366 (emphasis added).
14         Nowhere on the Petition does Petitioner allege that he raised his claims in the
15   California Supreme Court. In fact, he specifically indicates he did not seek such review.
16   (See Pet. at 6, ECF No. 1.) If Petitioner has raised his claims in the California Supreme
17   Court he must so specify. “The burden of proving that a claim has been exhausted lies
18   with the petitioner.” Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997); see Breard v.
19   Pruett, 134 F.3d 615, 619 (4th Cir. 1998); Lambert v. Blackwell, 134 F.3d 506, 513 (3d
20   Cir. 1997); Oyler v. Allenbrand, 23 F.3d 292, 300 (10th Cir. 1994); Rust v. Zent, 17 F.3d
21   155, 160 (6th Cir. 1994).
22         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
23   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation shall apply to a
24   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
25   State court. The limitation period shall run from the latest of:
26
           (A) the date on which the judgment became final by the conclusion of direct
27
           review or the expiration of the time for seeking such review;
28

                                                   3
                                                                                  19cv0108 GPC (BLM)
 1         (B) the date on which the impediment to filing an application created by
           State action in violation of the Constitution or laws of the United States is
 2
           removed, if the applicant was prevented from filing by such State action;
 3
           (C) the date on which the constitutional right asserted was initially
 4
           recognized by the Supreme Court, if the right has been newly recognized by
 5         the Supreme Court and made retroactively applicable to cases on collateral
           review; or
 6
 7         (D) the date on which the factual predicate of the claim or claims presented
           could have been discovered through the exercise of due diligence.
 8
 9   28 U.S.C. § 2244(d)(1)(A)-(D) (West 2006).
10         The statute of limitations does not run while a properly filed state habeas corpus
11   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006
12   (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an
13   application is ‘properly filed’ when its delivery and acceptance [by the appropriate court
14   officer for placement into the record] are in compliance with the applicable laws and
15   rules governing filings.”). However, absent some other basis for tolling, the statute of
16   limitations does run while a federal habeas petition is pending. Duncan v. Walker, 533
17   U.S. 167, 181-82 (2001).
18         As noted above, Rule 4 of the Rules Governing Section 2254 Cases provides for
19   summary dismissal of a habeas petition “[i]f it plainly appears from the face of the
20   petition and any exhibits annexed to it that the petitioner is not entitled to relief in the
21   district court . . .” Rule 4, 28 U.S.C. foll. § 2254. Here, it appears plain from the Petition
22   that Petitioner is not presently entitled to federal habeas relief because he has not alleged
23   exhaustion of state court remedies.
24                                          CONCLUSION
25         Based on the foregoing, the Court DISMISSES this action without prejudice
26   because Petitioner has failed satisfy the filing fee requirement, failed to state a cognizable
27   federal claim and failed to allege exhaustion of state judicial remedies. To have this case
28   reopened, Petitioner must (1) either pay the filing fee or provide adequate proof of his

                                                    4
                                                                                    19cv0108 GPC (BLM)
 1   inability to pay and (2) filed a First Amended Petition that cures the pleading deficiencies
 2   outlined above, no later than March 27, 2019. For Petitioner’s convenience, a blank First
 3   Amended Petition and a blank In Forma Pauperis Application are included with this Order.
 4         IT IS SO ORDERED.
 5   Dated: January 25, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                19cv0108 GPC (BLM)
